Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dunlap et al. (CA 677852).
Regarding claims 1-2, Dunlap et al. teach a nonwoven web comprising a plurality of cellulose acetate staple fibers (the web comprises a first plurality of cellulose acetate fibers which are high static fibers and a second plurality of cellulose acetate fibers which are low static 
Regarding claim 3, Dunlap et al. teach the nonwoven web is formed of a blend of cellulose acetate staple fibers in the claimed amount and an additional blend fiber in the claimed amount formed from a material comprising the claimed fiber materials.
Regarding claim 8, Dunlap et al. teach the use of Y-shaped fibers to enhance bulking. It would have been obvious to one of ordinary skill in the art to use Y-shaped fibers as the cellulose acetate staple fibers. The claimed crimp frequency and denier are taught by Dunlap et al. as set forth above. Dunlap et al. teach the claimed amount of finish present on the cellulose acetate staple fibers and the length of the fibers is 1.5-2.5 inches generally (or 38.1-63.5 mm).
Regarding claim 9, Dunlap et al. are silent regarding the claimed biodegradability in the claimed conditions. However, given Dunlap et al. teaches such a similar nonwoven web made of such similar fibers with such similar crimps per inch with such similar denier with such similar materials, the claimed biodegradability in the claimed conditions are necessarily inherent.
Claims 4, 6, 10-16 rejected under 35 U.S.C. 103 as being unpatentable Dunlap et al. (CA 677852) in view of Schuette (US Patent 5,912,078).
Regarding claims 4, 6, 10, 12-13, Dunlap et al. are relied upon as set forth in the rejection of claim 1 and fully incorporated herein by reference. Dunlap et al. are silent regarding the claimed fiber to fiber staple pad coefficient of friction and the total amount of finish on the fibers. However, Schuette et al. teach treating fibers with a spin finish in an amount of 0.4% and a top coat finish in an amount of 0.6% (lesser amounts are taught as well and further a% is considered to be about 0.5%) about 1% FOY wherein both the spinning finish and the top coat finish comprise an anti-static agent. The cellulose acetate staple fibers are present in the web in the claimed amount. The previous combination teaches such a similar nonwoven web made of such similar materials by such a similar process, the claimed static half-life and fiber to fiber staple pad coefficient of friction are necessarily inherent. 
Regarding claim 11, Dunlap et al. teach the nonwoven web is formed of a blend of cellulose acetate staple fibers in the claimed amount and an additional blend fiber in the claimed amount formed from a material comprising the claimed fiber materials. Dunlap et al. teach the claimed amounts of the cellulose acetate staple fibers and the claimed amounts of at least one additional blend staple fiber formed from the claimed material. 
Regarding claim 14,
Regarding claim 15, Dunlap et al. teach a nonwoven article formed from the nonwoven web of claim 10 wherein said article is a filter.
Regarding claim 16, Dunlap et al. are silent regarding the claimed properties. However, given Dunlap et al. teach such a similar nonwoven web made of such similar materials by such a similar process, the claimed properties are necessarily inherent. 
Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive. 
	Applicant argues Dunlap does not teach the nonwoven web wherein at least 91% of the cellulose acetate fibers are at least partially coated with an anti static agent. As set forth above, Dunlap et al. teach a nonwoven web comprising a plurality of cellulose acetate staple fibers (the web comprises a first plurality of cellulose acetate fibers which are high static fibers and a second plurality of cellulose acetate fibers which are low static fibers and the second plurality of cellulose acetate fibers meet the limitation of the cellulose acetate fibers of the present claim) wherein the cellulose acetate staple fibers have a crimp frequency 1-20 crimps per inch which overlaps with the claimed range. The cellulose acetate staple fibers (low static fibers), including at least 91% (since 100% of the low static fibers are at least partially coated) are at least partially coated with at least one finish comprising an anti static agent.
Applicant argues Dunlap does not teach cellulose acetate fibers with a spinning finish and a tope coat finish comprising an anti static agent. As set forth above, Schuette et al. teach treating fibers with a spin finish in an amount of 0.4% and a top coat finish in an amount of 0.6% (lesser amounts are taught as well and further a% is considered to be about 0.5%) about 1% FOY wherein both the spinning finish and the top coat finish comprise an anti-static agent.
. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Shawn Mckinnon/Examiner, Art Unit 1789